Citation Nr: 0421235	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  01-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss

2. Entitlement to service connection for residuals of a 
dislocated left little finger.

3. Entitlement to service connection for residuals of 
tonsillitis/strep throat.

4. Entitlement to service connection for chronic right ear 
infections.

5. Entitlement to a higher (compensable) initial rating for 
right ear hearing loss

6. Entitlement to higher (compensable) initial ratings for 
scars of the left forearm and right forearm.

7. Entitlement to a higher (compensable) initial rating for 
onychomycosis.

8. Entitlement to a higher (compensable) initial rating for 
right ankle sprain

9. Entitlement to a higher (compensable) initial rating for a 
right hand disability.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to November 
1999.

This appeal arises from an April 2000 initial rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana which, in part, granted 
service connection for right ear hearing loss, scars of the 
left forearm and right arm, onychomycosis, Dupuytren's 
contracture of the right hand, and residuals of a right ankle 
sprain. The veteran appealed the ratings that were assigned 
for these disabilities. The RO also denied service connection 
for disabilities listed on the title page of this decision. 
In January 2001 the RO granted a rating of 60 percent for 
postoperative residuals of discectomy of the lumbosacral 
spine with degenerative joint disease and degenerative disc 
disease of the lumbar spine and total compensation rating 
based on individual unemployability.

An RO rating decision in September 2000 recharacterized the 
veteran's Dupuytren's contracture of the right hand as a 
right hand cystic lesion, while continuing the non-
compensable disability evaluation initially assigned.

This case was previously before the Board and in November 
2003, following the development of evidence by the Board 
pursuant to then existing authority granted by the provisions 
of 38 C.F.R. § 19.9(a)(2) (2002), it was remanded to the RO 
for due process compliance.  The case has since been returned 
to the Board and it is now ready for appellate review.

In June 2004 the veteran submitted service medical records 
without a waiver of initial review by the RO.  However, these 
documents were previously on file or are not relevant to the 
current claim.  Therefore a remand to the RO for initial 
review of this evidence is not required.

The issues of service connection for residuals of a 
dislocated left little finger, tonsillitis/strep throat, and 
chronic right ear infections, and increased ratings for 
residuals of a right ankle sprain and onychomycosis are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran does not have a recognizable hearing loss in 
the left ear by VA standards at the current time.

2.  Service connection has been granted for hearing loss of 
only the veteran's right ear.

3.  The veteran has level I hearing loss in the right ear and 
level I hearing loss in the left ear.

4.  The superficial scars of the left and right forearms are 
asymptomatic 

5.  The veteran's service-connected right hand disability 
result in no limitation of motion or weakness; there is good 
grip and no complaints of pain.

CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.385 (2003).

2.  The criteria for a compensable disability rating for 
right ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R.  Part 4, Diagnostic Code 6100 (2003).

3.  The criteria for a compensable rating for the right hand 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R.§ 4.31, Part 4, Diagnostic Code 7819 (2001) 
(2003).

4.  The criteria for compensable ratings for the scars of the 
right and left forearms have not been met.  38 U.S.C.A.§ 1155 
(West 2002); 38 C.F.R.§ 4.31, Part 4, Diagnostic Code 7805 
(2001) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act 
(VCAA) of 2000 and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c)-(d) (2003).

The law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, a May 2001 statement of 
the case and supplemental statements of the case dated in 
April 2002, and February 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  Further, in a letter dated in 
February 2001 as well as in a cover letter accompanying the 
statement of the case in May 2001, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  The record discloses 
that VA has met its duty to assist the veteran also in 
obtaining evidence necessary to substantiate his claim.  Most 
notably VA and private treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the VCAA letters noted above were mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in his 
possession not previously submitted which is pertinent to 
this claim which is required by38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  In this regard, The Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records show that in July 1990 
the veteran presented to sick call on referral from a service 
department audiology clinic for treatment of bilateral 
excessive cerumen.  His ears were irrigated.  Post irrigation 
audiological testing revealed mild high frequency hearing 
loss in the right ear and hearing in the left ear within 
normal limits.  In July 1991 the veteran underwent incision 
and drainage of an infected cyst/abscess on his right arm

The veteran was evaluated and treated beginning in March 1997 
for what was assessed in May 1997 as a palmar fibroma on the 
right hand.  This mass was reported to be growing on a 
follow-up evaluation in April 1999 and to be bothersome with 
gripping activities. 

On a medical examination in August 1999 conducted in 
connection with the veteran's service separation by a 
Physical Evaluation Board, a clinical evaluation of the 
veteran's upper extremities found no abnormality.  
Audiological evaluation disclosed pure tone thresholds in the 
right ear at frequencies of 500, 1,000, 2, 000, 3,000, 4,000, 
and 6,000 hertz of 15, 15, 25, 30, 40, 50 decibels, 
respectively.  Pure tone thresholds in the left ear at 
corresponding frequencies were 10, 0, 0, 20, 15, and 30 
decibels, respectively.  Diagnoses on this examination 
included bilateral high frequency hearing loss.  

On his initial post service VA examination in January 2000, 
an audiological evaluation showed that pure tone thresholds 
in the right ear at frequencies of 500, 1,000, 2,000, 3,000, 
and 4,000 hertz were 15, 10, 25, 30, and 60 decibels, 
respectively, for a four-frequency average of 31 decibels.  
Pure tone thresholds in the left ear at corresponding 
frequencies were 5, 5, 0, 15, and 15 decibels, respectively 
for a four-frequency average of 9 decibels.  Speech 
recognition ability was 100 percent, bilaterally.  Mild to 
moderately severe high frequency conductive hearing loss in 
the right ear was diagnosed.  The examiner added that the 
left ear results on audiological evaluation were well within 
normal limits.   

On scar examination, the veteran reported an abscess on his 
left forearm that was drained and healed with scarring.  He 
also reported injuring his right forearm in 1990.  On 
examination, the veteran had a 2 cm healed scar on the left 
forearm and a 1 cm healed scar on the right forearm.  There 
was no tenderness and/or ulceration associated with the 
scars.  Texture of the scar was normal and color was almost 
normal skin color.  There was no breakdown of the skin.  
There was no elevation of the skin due to the scar or tissue 
loss.  There was no keloid formation, no disfigurement and no 
limitation of function attributable to the scars.  Healed 2 
cm scar on the left forearm and healed 1 cm scar on the right 
forearm were the diagnoses.  

The veteran received intermittent treatment at a VA facility 
from October 1999 to 2004 for various problems. 

Service connection for right ear hearing loss, scar of the 
left forearm, scar of the right forearm, and a Dupuytren's 
contracture of the right hand was established by an RO rating 
action dated in April 2000.  Each of these disabilities was 
rated as noncompensably disabling.

A VA examination was conducted in July 2000.  On this 
examination the veteran referred pain off and on in the right 
hand at the palm since 1996 worse with grasping an object.  
It was noted that he had a small 1 cm cystic lesion in the 
palm of the right hand with no loss of function or motion.  
Examination was negative for any functional defects and the 
veteran referred only tenderness with use such as grasping an 
object.  The examiner noted that there was no Dupuytrens 
contracture.  

As noted above, an RO rating action in September 2000 
recharacterized the veteran's service connected right hand 
disorder as a cystic lesion and continued the noncompensable 
disability evaluation assigned.

At a hearing before a hearing officer at the RO in August 
2001, the veteran described problems with use of his right 
hand attributable to the service-connected lesion to include 
difficulty ironing clothes.  He further described problems 
with his ears.  Testimony was also received from the 
veteran's spouse.

The veteran was afforded a VA audiological evaluation in 
March 2003.  On this evaluation pure tone thresholds in the 
right ear at frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 hertz were 15, 15, 25, 30, and 50 decibels, 
respectively, for a four-frequency average of 30 decibels.  
Pure tone thresholds in the left ear at corresponding 
frequencies were 10, 0, 0, 20, and 15 decibels, respectively, 
for a four-frequency average of 9 decibels.  Speech 
recognition ability was 100 percent, bilaterally.  Mild to 
moderate conductive hearing loss in the right ear and hearing 
within normal limits in the left ear was the diagnostic 
impression.  The examiner stated that after reviewing the 
veteran's medical records, it was his impression that the 
veteran's hearing did change while he was in the military and 
that he should thus be considered service connected.

On VA scar examination in March 2003, it was noted that the 
veteran had a history of developing infections in the right 
and left forearms and in service had an incision and drainage 
of a cyst of the right forearm and an infection in the left 
arm that was removed.  The examiner stated that currently 
that the veteran does not have any symptoms related to the 
forearm other than the residual scars.  On the right forearm 
he had a 1 by 0.5 cm oval scar and on the left forearm he had 
a 2 cm by 1 cm oval scar.  Both of these scars were slightly 
darker than the surrounding tissue.  The scars were described 
as superficial with no inflammation, edema or keloid 
formation.  There was no elevation or depression.  There was 
no inflexibility of the skin.  There was no limitation of 
motion or other limitation as a result of the scars.  There 
was minimal disfigurement.  Residual scars, left and right 
forearm was the diagnosis. 

On VA examination of the hand in March 2003, it was noted 
that the veteran had a history of developing a cyst in the 
right hand diagnosed in service as a right palm cyst.  The 
examiner noted that it was also called a palmar fibroma and 
also a Dupuytren's contracture.  He added that the veteran 
had the cyst removed and what remains is a small palpable 
cyst or scar tissue that can be felt.  He also had a slight 
dimpling in the palm of the right hand on the palmer surface 
of the 2nd metacarpal area.  The veteran did not have any 
pain or flare-ups from the palmer residual cyst.  The 
examiner stated that there was no decrease in function of the 
right hand.  He also stated that the veteran is not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  Status post excision of palmar fibroma, right 
hand with no decrease in function were the diagnoses.

Analysis

Service Connection for Left Ear Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that he threshold for normal hearing is from 
0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).

The lay statements and testimony describing the symptoms of 
his disability and his treatment are considered competent 
evidence.  However, where the determinant issue involves a 
question of medical diagnosis or medical causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses the required 
specialized medical training and knowledge, nor is it 
contended otherwise.

In this case it should be emphasized that the criteria of 38 
C.F.R. § 3.385 above are very specific as to what constitutes 
hearing loss for VA purposes and that VA is only concerned 
with those decibel losses within the applicable frequency 
range noted.  While the veteran was diagnosed on his medical 
examination for service separation in August 1999 as having 
bilateral high frequency hearing loss, left ear hearing loss 
has not been diagnosed by VA on audiological evaluations 
provided to him subsequent to service.  On VA audiological 
evaluations in January 2000 and March 2003 hearing in the 
veteran's left ear was noted to be within normal limits.  
Without current clinical evidence of hearing loss in the left 
ear pursuant to 38 C.F.R. § 3.385, service connection must be 
denied.  The evidence is not in equipoise as to warrant the 
application of the benefit of the doubt doctrine. 38 C.F.R. 
§ 3.102.

Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, where, as here, the questions for 
consideration involve the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required. See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2003).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2003).

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2003).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2003).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31. (2003).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Right Ear Hearing Loss.

Evaluations of hearing loss range from 0 to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second (Hertz).  To evaluate the degree 
of disability from defective hearing, the Rating Schedule 
established 11 auditory acuity levels designated from level I 
for essential normal acuity through level XI for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100. 

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383 (2003). 38 C.F.R. § 4.85(f) 
(2003).

Compensation is only payable for the combination of service- 
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear as if both disabilities were 
service connected when there is total deafness in one ear as 
a result of service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability. 38 C.F.R. § 3.383 (2003).

Under 38 C.F.R. § 4.86 for evaluating exceptional patterns of 
hearing impairment, it is provided that when the pure tone 
thresholds at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI (a), which ever results in the higher numeral. Each 
ear will be evaluated separately. 38 C.F.R. § 4.86 (2003).

When the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI or table VI (a) 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately, Id.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lindemann v. Principi, 3 Vet. App. 345, 
349 (1992).

Audiological evaluations conducted in January 2000 and March 
2003 showed that the veteran had the average loss of pure 
tone thresholds in the right ear at 1,000, 2,000, 3,000, and 
4,000 Hertz of 31 and 30 decibels, respectively and at the 
same frequencies an average pure tone threshold loss of 9 
decibels in the left ear.  Speech discrimination level was 
100 percent correct bilaterally in both evaluations.  These 
findings correspond to level I hearing in both ears.  Level I 
hearing loss in the service connected ear when combined with 
level I hearing in the nonservice-connected ear is 
noncompensable under the rating schedule. Diagnostic Code 
6100.

Furthermore, the Board finds that the current noncompensable 
rating is the highest rating warranted in conjunction with 
the veteran's original claim and subsequent grant of service 
connection for the right ear hearing loss.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The evidence is not equipoise 
as to warrant the application of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102.

Scars of the Left Forearm and Right Forearm 

The RO has assigned a noncompensable rating got the scars of 
the left forearm and right forearm Diagnostic Code 7805.  

The RO has assigned a non-compensable rating for the scar on 
the buttock in accordance with the criteria set forth in the 
VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4, 
Diagnostic Code 7805

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration, or that 
they produce limitation of function of the affected body 
part. 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805.

Effective August 30, 2002, the rating criteria for scars were 
revised. 67 Fed. Reg. 49590 (2002) (codified at 38 C.F.R. § 
4.118).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him. 

Under the revised rating criteria, Diagnostic Code 7801 
provides for the evaluation of scars, other than head, face, 
or neck, that are deep or that cause limited motion. When the 
area of the scar exceeds 12 square inches (77 sq. cm.) a 
rating of 20 percent is provided. When the area of the scar 
exceeds 6 square inches (39 sq. cm.), a rating of 10 percent 
is provided.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides for the evaluation of scars 
other than head, face, or neck, that are superficial and that 
do not cause limited motion. When the area of the scar 
exceeds 144 square inches (929 sq. cm.), a rating of 10 
percent is

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial and unstable scars.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial and painful scars on examination.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. Note (2): In this case, a 10- 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars will be rated 
based on limitation of function of affected part.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

The VA examinations in January 2000 and March 2003 the 
veteran's skin was noted to be healthy without ulceration, 
pain, and/or tenderness.  There was no limitation of function 
attributable to the scars which were described as 
superficial.  The March 2003 examination showed that the oval 
scar on the right forearm measured 1 by 0.5 cm and the scar 
on the left the left forearm measured 2 cm by 1 cm.  
Accordingly, the Board finds that the scars are asymptomatic 
and the criteria for a compensable rating under either the 
old or revised rating criteria is not warranted.  
Furthermore, the Board finds that the current noncompensable 
rating is the highest rating warranted in conjunction with 
the veteran's original claim and subsequent grant of service 
connection for the scars.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102

Right Hand

As previously indicated the RO has assigned a noncompensable 
disability evaluation for a cystic lesion of the right hand 
under Diagnostic Code 7819.

Diagnostic Code 7819 provides that new, benign skin growths 
were to be rated as analogous to scars, disfigurement, etc.  
Unless otherwise provided the skin growths are evaluated 
using the criteria for eczema under Code 7806.  Under 
Diagnostic Code 7806, a 10 percent rating will be assigned if 
there is exfoliation, exudation or itching involving an 
exposed surface or extensive area. A 30 percent rating 
applies if there is exudation or constant itching, extensive 
lesions, or marked disfigurement. A 50 percent rating is 
assigned if there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or if the 
disability is exceptionally repugnant. 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 and 7819. 

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating. 38 
C.F.R. Part 4, § 4.118, Diagnostic Code 7804 (2001). Scars 
that limit the function of any part affected are rated based 
upon limitation of function of the part affected. 38 C.F.R. 
Part 4, § 4.118, Diagnostic Code 7805 (2001).

Effective August 30, 2002, the rating criteria for skin 
disorders was revised.  Under the revised rating criteria, 
Diagnostic Code 7819 provides that benign skin neoplasms 
should either be evaluated based on disfigurement of the 
head, face, or neck under Diagnostic Code 7800; as scars 
under Diagnostic Codes 7801 to 7805; or based on impairment 
of function.  Because the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him. 

Under the revised rating criteria, Diagnostic Code 7801 
provides for the evaluation of scars, other than head, face, 
or neck, that are deep or that cause limited motion. When the 
area of the scar exceeds 12 square inches (77 sq. cm.) a 
rating of 20 percent is provided.  When the area of the scar 
exceeds 6 square inches (39 sq. cm.), a rating of 10 percent 
is provided.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides for the evaluation of scars 
other than head, face, or neck, that are superficial and that 
do not cause limited motion. When the area of the scar 
exceeds 144 square inches (929 sq. cm.), a rating of 10 
percent is

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial and unstable scars.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial and painful scars on examination.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage. Note (2): In this case, a 10- 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars will be rated 
based on limitation of function of affected part.

In this regard the July 2000 VA examination showed that the 
veteran referenced off and on pain in the right hand, worse 
with grasping an object.  There was 1 cm cystic lesion in the 
palm of the right hand.  However, the examination showed no 
loss of function or motion and the veteran referred only 
tenderness with use such as grasping an object.  

The most recent VA examination showed a small palpable cyst 
or scar tissue.  However, the veteran stated that he did not 
have any flare-ups or pain from palmer cyst residuals.  
Additionally, the examiner stated that there was no decrease 
in function of the right hand and that the veteran was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  There is no objective evidence that the disorder 
of the right hand is tender and/or painful.

Based on the evidence the Board finds that the criteria for a 
compensable rating is not warranted under the old or revised 
criteria.  DeLuca v Brown, 8 Vet. App. 202 (1995).  
Furthermore, the Board finds that the current noncompensable 
rating is the highest rating warranted in conjunction with 
the veteran's original claim and subsequent grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
evidence is not equipoise as to warrant the application of 
the benefit of the doubt doctrine.  38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is denied

An increased (compensable) initial rating for right ear 
hearing loss is denied.

Increased (compensable) initial ratings for scars of the left 
forearm and right forearm are denied.

An increased (compensable) initial rating for a right hand 
disability is denied.


REMAND

In November 2002 the Board undertook additional development 
of this case.  The Board in part requested that VA 
examinations be conducted to determine the nature and 
severity of the onychomycosis and the severity and etiology 
of any disability involving the right ear, left little 
finger, and throat, to include tonsils.  In this regard an 
examination of the onychomycosis and throat was not 
conducted.  The examination of the left little finger shows 
that the left little finger was referenced once during the 
examination while the right little finger was reference on 
several occasions, including the diagnosis.  The examination 
of the right ear did not include an opinion regarding 
etiology.  Additionally, the most recent examination of the 
right ankle was conducted in 2000.  The Board is of the 
opinion that current examinations are warranted.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly the case is REMANDED for the following:

1.  The RO should request the VA medical 
facility in Alexandria, La. to furnish 
copies of any additional medical records 
pertaining to treatment for the 
disabilities in issue covering the period 
from April 25, 2003 to the present.

2.  A VA orthopedic examination should be 
conducted to determine the nature and 
severity of any disability involving the 
left little finger and the residuals of 
the service connected right ankle sprain.  
All pertinent tests and studies, to 
include x-rays, should be performed.  The 
examination should include evaluations 
for limitation of motion.  The examiner 
should be requested to note the normal 
range of motion of the right ankle and 
left little finger.  

Additionally, the examiner should be 
requested to determine whether the 
involved joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
right ankle and left little finger are 
used repeatedly over a period of time.  
The examiner is requested to state 
whether there is any disability involving 
the left little finger, and, if yes, 
whether said disability is related to the 
inservice injury.  The claims folder must 
be made available to the examiner for 
review before the examination.

3.  It is requested that the RO forward 
the claims folder to the VA physician who 
examined the veteran's right ear in April 
2003 for an addendum (if unavailable to 
another ear specialist).  Request the 
examiner to again review the claims 
folder in conjunction with the findings 
of the April 2003 examination and render 
an opinion as to whether it is as likely 
as not that that any disorder of the 
right ear, to include dermatitis of the 
external auditory canal with puritus is 
related to service, to include the 
inservice right ear infections.  If the 
examiner desires another examination, it 
should be conducted.  A complete rational 
for any opinion expressed should be 
included in the report.

4.  A VA examination should be conducted 
to determine the nature, severity, and 
etiology of any disability involving the 
throat, to include the tonsils, and the 
severity of the onychomychosis.  All 
pertinent tests and studies, to include 
x-rays, should be performed.  If a 
disability of the throat is diagnosed the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that that any disorder of the throat 
diagnosed is related to service, to 
include the inservice tonsillitis and 
strep throat.  A complete rational for 
any opinion expressed should be included 
in the report.

5.  Thereafter, the RO should re-
adjudicate the veteran's claims. If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion, legal or factual, as 
to the ultimate disposition of this case. The veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



